By the Court,

Clerke, J.
Although we are favored with a very voluminous brief from one of the defendants, in addition to the points presented by the defendants’ counsel on the argument, I think the decision of this case demands very few words, and no considerable length of time.
In the agreement made on the 28th December, 1848, the parties to it stipulate that “ the party of the second part (the defendants) may have and enjoy the right, mentioned under the patent, for and during the unexpired term of said patent, and for and during the term for which the same shall be renewed, if a renewal thereof should be obtained for or by the said party of the first part. The party of the second part, in consideration thereof, covenant and agree with the party of the first part (the plaintiffs) that they will pay or cause to be paid, to the party of the first part, the sum of one cent for each and every yard of cloth so made and manufactured by them, under and by virtue of the agreement, on the first days of January and July in each and every year “ during the term or terms aforesaid.” What term or terms aforesaid ? The parties themselves in the preceding part of the agreement un*141equivocally tell us : for and during the unexpired term of the patent, and for and during the term for which the same shall be renewed, if a renewal thereof shall be obtained, for or by the said party of the first part. The- first term had only two years unexpired when the agreement was made. It expired accordingly in 1850, and the patent was, on the 21st October of that year, renewed for the term of seven years, and in 1854 the patent was extended by act of congress, for fourteen years longer from that date; both extensions being duly assigned to the plaintiffs, and obtained for them. The defendants, however, insist that, as the act of congress of July 4, 1836, provides that the benefit of such renewal shall extend to assignees and grantees of the right to use the thing patented, to the extent of their respective interests therein, and, as the act of 1854, extending the patent for fourteen years longer, has a similar provision, that they had the right to use it after the ex]-)iration of the first term without paying any compensation for its use to the plaintiffs. In short, they say, for it amounts to this, that by virtue of these acts, they are absolved from their solemn promise to pay a certain consideration for the use of this right—a promise by the express terms of the agreement to pay this consideration—not only during the unexpired term, but for and during the term for which the same should be renewed. Besides, I think it would be rather an extravagant conjecture to suppose that congress intended, even if they had the power, to absolve them from this promise. Our national as well as state legislatures have heretofore regarded contracts as inviolable.
[New York General Term,
May 2, 1864.
The notice of August 28, 1854, did not ipso facto annul the contract, and the finding of the special term is correct on this point.
We see no reason for disturbing any of the findings either of law or fact.
The judgment should be affirmed, with costs.
Zeonard, Clerlce and Geo. G. Barnard, Justices.]